—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Thomas, J.), dated July 13, 2000, which denied his motion to dismiss the complaint pursuant to CPLR 3216.
Ordered that the order is affirmed, without costs or disbursements.
The defendant’s motion pursuant to CPLR 3216 to dismiss the complaint for want of prosecution was properly denied (see, Indemnity Ins. Co. v Lamendola, 261 AD2d 580; Monahan v Pressman, 237 AD2d 496). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.